DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
	Claim(s) 8, 16, and 21 amendments in Response After Final Action have been sufficient to overcome the 35 U.S.C. 103 Rejections of Claim(s) 8-19, and 21. Examiner sets forth the reasons for allowance below consistent with the indications and explanations of allowable subject matter.

Reasons for Allowance
	The following is an examiner’s statement for reason’s for allowance.


Regarding subject matter eligibility, the claims were analyzed under the framework identified in the 2019 Revised Patent Subject Matter Eligibility Guidance issued 7 January 2019 which “(a)ll USPTO personnel,…as a matter of internal agency management, (are) expected to follow” and found to be patent eligible following reasons. Finding that the claimed invention fails to recite to an abstract idea within the enumerated groupings set forth in the 2019 Revised Guidance and/or the claims recite additional elements that, when viewing the claim(s) as a whole, integrates any recited abstract idea into a practical application (see at least Specification [0089] continuously monitor, in real-time, user interactions from a control group and user interactions from a treatment group, the control group testing a control version of a software product, the treatment group testing a treatment version of the software product…based on the monitored user interactions, determine in real-time whether to conclude the continuous monitoring based on a sequential probability ratio test (SPRT) that detects a statistically significant effect between the users in the treatment group from the users in the control group; and terminate the continuous monitoring when the statistically significant effect is detected.) that provides a meaningful improvement in the relevant computer technology (MPEP 2106.05(a)) and/or the claimed invention uses any recited abstract idea in a meaningful way beyond generally linking it to a particular technological environment (MPEP 2106.05(e)).

	Regarding the prior art, none of the prior art of taken individually or in
combination teach or reasonably suggest the ordered combination of elements and steps of
independent claims 8, 16, and 21 of continuously evaluating in real-time performance of a control and treatment version of a software by monitoring user interactions, comparing metric values for a first event to generate effective sample pairs, utilizing a sequential probability ration test (SPRT) to generate a test statistic for the first event, comparing the statistic against and upper and a lower bound threshold to detect a statistically significant event, adding new users to the test if not event is detected, alerting if the treatment version is statistically worse, and terminating the test when a statistically significant event is detected. The prior art
references closely resembling Applicant’s claimed invention are as follows:

Katariya (US 10699294 B2): teaches the use of an SPRT for testing, continuous monitoring, and computing of test statistics however, does not disclose the termination of the test, the specification of a first pair, or the assigning of new users
Lyon (US 2014/0278198 A1): teaches the termination of a test based on statistically significant events, and the showing of a pass or a fail however, does not disclose the specification of a first event, the assigning of new users nor the detecting of no statistically significant event
Xu (US 2019/0095828 A1): teaches the ramping up and addition of user to a test, continuous monitoring of a test, and the detecting of no statistically significant event however, does not disclose the showing of a pass fail, the termination of a test, nor the use of threshold
Gurov (US 2011/0251812 A1): teaches the use of an upper and lower bound for comparison in a statistical test however does not teach continuous monitoring, the ramping up of a test, nor the specification of a first event
Wald (“Sequential Tests of Statistical Hypothesis”): teaches the acceptance and rejection of specifically designated null hypothesis tests however, does not teach the orchestration nor continuous monitoring of a probability test
Bhattacharya  (US 2019/0068360 A1): teaches the continuous monitoring and detection of anomalies based on observed significant events however does not specify a probability test nor the addition of users nor the indication of a pass or a fail.

Additional prior art found relevant but failing, both individually and in any ordered combination
with the other prior art of record, to teach or reasonably suggest the claimed invention include
the references cited below describing methods of user data and sentiment analysis, probability
modeling and prediction of reactions to positive or negative situations, the providing of
recommendations regarding who is requesting a recommendation, and most importantly the
focus on the improvement onto machine learning model regarding behavioral predictions.

Fellows (US 2018/0341975 A1): teaches the experimentation to optimize web pages base on varied analyses
Vlassis (US 2018/0082326 A1): teaches the use of a paired testing technique regarding the improvement of digital content
Malek (US 2017/0323331 A1): teaches the determination of appropriate sample sizes dependent on a specified SPRT
Pekelis (US 2017/0083429 A1): teaches the implementation and resetting of a SPRT dependent on observed anomalies
Delacroix (US 2016/0125749 A1)
Lyon (US 2014/0282049 A1)
Rooks (US 2013/0209982 A1)
Brooks (AU 2008/272900 A1)
Kohavi (“Unexpected Results in Online Controlled Experiments”)
Kohavi (“Online controlled experiments at large scale”, 2012)
Kohavi (“Online controlled experiments at large scale”, 2013)

However, neither the prior art, nature of the problem, nor knowledge of a person having ordinary skill in the art would provide for any predictable or reasonable rationale to combine the prior art teachings in order to attempt to render the entire claimed invention obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip N Warner whose telephone number is (571)270-7407. The examiner can normally be reached Monday-Friday 7am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on 571-272-6787 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Philip N Warner/Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624